 ORANGE CRUSH OF P. R.,INC.2173.By interfering with,giving support to, and dominating the administration ofthe affairs of the above-named Union,the aforesaid Association and all its-mem-bers violated Section 8(a) (2) and 8(a) (1) of the Act.4.By causing the said Association and its members to discriminate against em-ployees and prospective employees in violation of Section8 (a) (3) of the Act, theabove-named Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and 8(b) (2) of the Act.5.The aforesaidunfair labor practices are unfairlabor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX ABancker-Tooker & Co.,Inc., 67 Orchard Street,Manhasset, L. I.Buchanan&Eberhard,Inc., Shore Road,Glenwood Landing, L. I.William Casey&Sons,Inc., 2 Lakeview Avenue,Lynbrook, L. I.Craft & Brucia,Inc., 158 Irving Place,Woodmere, L. I.Davis Construction Corp.,Charlotte Ave., Hicksville, L. I.Ted Fatscher,17 Emerson Place,Valley Stream, L. I.Gifford Construction Co., Inc.,146 Newbridge Road,Hicksville, L. I.Good Roads.Engineering&Contracting Co., Inc.,Burns Avenue,Wantagh, L. I.Grant Park Construction Co., Inc.,65 Prospect Avenue,Lynbrook, L. I.Grefe & Brennan,71 S. Long Beach Road,Long Beach, L. I.William H.Greene,Grand Boulevard,Westbury, L. I.J. J. Hagerty,Inc.,Westhampton Beach,New YorkThe Hallen Co.,Inc., 45-24 37th Street,Long IslandCity, New YorkHendrickson Brothers,Inc., Valley Stream,, Long Island,New YorkHinkle & Finlayson,Inc., Sea Cliff Avenue, GlenCove, L. I.Horn Construction Co., Inc.,2174 Hewlett Avenue,Merrick, L. I.Karlson & Reed,Inc.,W.Barclay Street,Hicksville, L. I.Frank Marmorale,Oyster Bay Road,Locust Valley, L. I.Merrick Utility Associates,Inc., 26 Surrey Drive,Merrick, L. I.John C.Peterson Construction Co., 958 Church Street,Baldwin, L. 1.Radory Construction Corp.,94 Cherry Valley Road,West Hempstead, L. I.Vincent Provenzano Construction Co., 1955 Franklin Place,Woodmere, L. I.W. E. Sexton, Inc., 193-195 Jericho Turnpike,Mineola, L. I.Slattery Contracting Co., Inc.,46-36 54th Road, Maspeth, L. I.R. Salerno & Sons,116 Harbor Road,Port Washington, L. I.Standard Bitulithic Co., Woodside Avenue, Baldwin, L. I.Switzer Contracting Co., Morris Avenue,Glen Cove, L. I.Tuly & DiNapoli,Inc., 127-50 Northern Boulevard,Corona,New YorkOrange Crush of P. R.,Inc.andUnidad General de Trabajadoresde P. R.,Petitioner.Case No. 24-RC-954. June 18,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George L. Weasler,hearingofficer.The hearing officer's rulings madeat thehearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.'2.The labor organization involved claims to represent certain em-ployees of the Employer.1 SeeOrangeCrush of PuertoRico,Inc.,Case No. 24-RC-784, not reportedin printedvolumes of Board Decisionsand Orders.118 NLRB No. 25. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The Employer is engaged in the bottling,sale, and distribution ofsoft drinks at Santurce, Puerto Rico, and two branch distributionoffices at Caguas and Areibo,Puerto Rico.The Petitioner seeks aunit of driver-salesmen and helpers at the distribution warehouse atCaguas.The Employer opposes the unit, contending that the driver-salesmen,are independent contractors or supervisors.The Caguas distribution warehouse is under the supervision of amanager.Employed there are a cashier,a promotion manager, a spe-cial-service driver who works in the warehouse and deliversspecialorders, and laborers who clean the warehouse,repair beverage cases,and load and unload the delivery trucks.The cashier, special-servicedriver, and laborers are admittedly employees within the meaning ofthe Act.The Employer deducts social-security payments and incometaxes from their wages;they are covered by workmen's compensation;,and they share in the Employer's health program and vacation plan.Also located at Caguas are six driver-salesmen and their helperswhom the Petitioner seeks to represent.In support of its contention that the driver-salesmen are independ-ent contractors,the Employer stresses the contract which driver-salesmen enter into upon beginning work.Under the contract, whichis of indefinite duration and may be canceled on 10 days'written notice,the driver-salesman accepts appointment as a "representative" in adesignated territory to render service to the buyers of the Employer'sproducts pursuant to the rules established by the Employer and topromote sales of the products.The contract provides,further, thatthe representativeshallhire adequate personnel for the proper han-dling and delivery of the products and that the Employer will leaseadequate delivery vehicles to the representative.The contract alsosets out the price per case which the representative shall pay theEmployer for its products which he is to sell and deliver.The finalparagraph of the contract states that the contract shall not be con-strued as creating any agency or employee relationship and that therepresentative shall always act as an independent contractor.In addition to this contract,driver-salesmen also enter into a "LeaseContract for Motor Vehicles."This lease specifies a truck number,make, model, and license number of a vehicle which the Employerfurnishes the driver-salesman and for which the driver-salesmanagrees to pay a certain sum per case of drinks sold per day.Underthe agreement all operating expenses and repairs as well as truckinsurance are to be paid by the Employer,but the driver-salesmanagrees to secure insurance covering personal loss to himself and per-sonnel.The lease is of indefinite duration and subject to cancellation ORANGE CRUSH OF P. R., INC.219on 48 hours' notice. It recites that the lessee shall act as an inde-pendent contractor and shall not be considered in any case as an agentof the Employer. If a driver-salesman furnishes his own truck, asone does, the lease contract is not made with him.As the contract and the lease indicate, the function of the driver-salesmen is to deliver the Employer's product to the Employer'scustomers on designated routes in vehicles furnished by the Employer.Usually they wear uniforms supplied by the Employer. The driver-salesmen use a customers' book or route book which is prepared by theEmployer and left with the Employer, who keeps a record of customersand how much they are buying. Driver-salesmen may also sell to otherthan those customers in the route book. They may not sell competingproducts.The driver-salesmen arrive at the warehouse in the morning wherethey find their trucks loaded with beverages.They check the inven-tory of the truck, and then go out to service their routes. They makeno payment when they take the truck out. They return late in theafternoon.At that time the cashier checks the truck, counting thenumber of full cases the driver-salesman is bringing back and thenumber of empty cases he has sold. The cashier then computes theamount of money the driver-salesman must pay for the cases he hassold, based upon the price per case set out in the contract, and theamount he must pay for the vehicle, also based upon the number ofcases he has sold.The driver-salesman pays that amount and keepsthe remainder of what he has charged the customers. Thus there isa daily cash settlement between the Employer and the driver-sales-men.A driver-salesman is given a case of beverages for the break-ages which he may have during the week. In case of sales to certainlarge customers, such as Army and Navy installations and other in-stitutions, to which the Employer extends credit, the driver-salesmanreturns an invoice signed by the customer and is paid immediately onthe basis of the invoice, which the Employer later collects. Sales toother customers are cash transactions unless the driver-salesman ex-tends credit at his own-risk.The Employer makes no tax deductions for driver-salesmen, andthey do not participate in the Employer's health or vacation plans.Upon these facts we conclude, notwithstanding the language of thecontract between the Employer and the driver-salesmen, that the Em-ployer's driver-salesmen fulfill the customary, routine functions ofroute deliverymen and have the status of employees rather than thatof independent contractors with the attendant independence of actionand pecuniary responsibility.2Accordingly, we find the driver-sales-men are employees within the meaning of Section 2 (3) of the Act.2eeBurtonBeverage Company,116 NLRB 634;Royal CrownBottling Company ofPuerto Rico,102 NLRB 309;RockfordCoca-Cola BottlingCompany,81 NLRB 579. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere remains for consideration the Employer's contention thatdriver-salesmen are supervisors of their helpers. It appears that eachdriver-salesman has a helper.The record is conflicting as to just howthe helpers are selected and disciplined. It is clear, however, that therelationship between the driver-salesman and his helper is akin tothat of a craftsman and his helper.We therefore conclude that thedriver-salesmen are not, by reason of their relationship with theirhelpers, supervisors as defined in the Act.'We find that the following employees of the Employer constitutea -unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act:All driver-salesmen and helpers at the Employer's warehouse atCaguas, Puerto Rico, excluding all other employees, guards, and super-visors as defined in the Act.,[Text of Direction of Election omitted from publication.]MEMBERRODGERS took no part in the considerationofthe aboveDecision and Direction of Election.8 SeeWellsDairies Cooperative,109 NLRB 1450:General Beverages Company,85 NLRB696 ;Atlanta Coca-Cola BottlingCompany,83 NLRB 187.United MineWorkers ofAmerica, District 50, and United MineWorkers of America,Local Union No. 12915andWest VirginiaPulp&Paper Co.Case No. 2-CB-.1788. June 19, 1957DECISION AND ORDEROn November 29, 1956, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (3) of the Act, and recom-mending that they cease and desist therefrom and take certain af-firmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report together with supporting argument, and theCharging Party filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Murdock, Rodgers, and Bean].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in118 NLRB No. 28.